IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOSEPH L. RIVERS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5761

DEPT. OF CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed May 27, 2015.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Joseph L. Rivers, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jamie M. Braun, Assistant Attorney
General, Tallahassee, for Appellee.

PER CURIAM.

      DISMISSED. See Dedge v. Crosby, 914 So. 2d 1055 (Fla. 1st DCA 2005)

(dismissing appeal from an amended order granting amended motion to dismiss

“despite the lower tribunal’s apparent intent” to enter an appealable order). This

dismissal is without prejudice to appellant’s right to file a timely appeal when a

final order has been rendered.

BENTON, CLARK, and MAKAR, JJ., CONCUR.